DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed with AFCP 2.0 on 4/12/2021. Originally filed claims 1-5,7-16,18-21 and 23 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC §§101 and 103 rejection by including:
Claim 1.	An apparatus, comprising: 
a memory storing instructions; 
a communications module; and 
at least one processor coupled to the communications module and the memory, the at least one processor being configured to execute the instructions to: 
receive, through the communications module, an authorization request from a terminal device, the authorization request comprising a transaction amount that characterizes a transaction initiated at the terminal device and an identifier of a first payment instrument associated with a client device involved in the initiated transaction, the client device being in communication with the terminal device across a corresponding communications channel; 
based on the identifier of the first payment instrument, obtain account data associated with a second payment instrument, and based on the account data, determine a first balance of funds allocated to [[a]] the second payment instrument;
obtain an authorization restriction associated with the second payment instrument, and determine that (i) a first portion of the transaction amount is  the authorization restriction and (ii) that the first balance of funds is at least equivalent to the first portion of the transaction amount; 
request and receive linked account data from a programmatic interface of an application program executed by the at least one processor, the linked account data identifying a second balance of funds allocated to an account linked to the second payment instrument; 
when the second balance of funds allocated to the linked account is at least equivalent to a second portion of the transaction amount, authorize the initiated transaction in accordance with the transaction amount; and 
transmit, through the communications module, confirmation data indicative of the authorized transaction to the terminal device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687               

/PETER LUDWIG/Primary Examiner, Art Unit 3687